                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                 No. 4:19-CV-00090-BO

 Dominic Franks,

                         Plaintiff,

        v.                                                                Order

 Sheriff Ernie Coleman, et al.,

                         Defendants.


       The Motion to Modify the Scheduling Order is granted. D.E. 44. The court sets the
following deadlines:

   1. If the court grants Plaintiff’s Second Motion for Leave to File an Amended Complaint:

             a. The parties may conduct discovery for 60 days from the date the Second Amended
                Complaint is filed. All discovery must be served in time to be completed by the
                end of the 60-day period.

             b. Dispositive motions must be filed no later than 30 days after the expiration of the
                discovery period.

   2. If the court denies Plaintiff’s Second Motion for Leave to File an Amended Complaint
      dispositive motions must be filed no later than 21 days after the entry of the order denying
      the motion.


Dated: January 4, 2021

                                              ______________________________________
                                              R OBERT T. NUMBERS, II
                                              Robert
                                              U NITEDT. Numbers,
                                                      STATES      II
                                                             MAGISTRATE    JUDGE
                                              United States Magistrate Judge




          Case 4:19-cv-00090-BO Document 46 Filed 01/04/21 Page 1 of 1
